As filed with the Securities and Exchange Commission on November 12, 2014 File Nos. 33-85242 and 811-08822 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 29 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 30 [X] (Check appropriate box or boxes) CAPITAL MANAGEMENT INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 140 Broadway New York, New York 10005 (Address of Principal Executive Offices) 888-626-3863 (Registrant’s Telephone Number, including Area Code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO 64111 (Name and Address of Agent for Service) With copy to: Matthew A. Swendiman, Esq. Graydon Head & Ritchey LLP 511 Walnut Street, Suite 1900 Cincinnati, Ohio 45202 Approximate Date of Proposed Public Offering: As soon as practicable after the Effective Date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on December 1, 2014 (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) or [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 29 to the Registration Statement on Form N-1A for Capital Management Investment Trust (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying the effectiveness of Post-Effective Amendment No. 28 (“PEA No. 28”), which was filed with the Securities and Exchange Commission (the “SEC”) via EDGAR Accession No. 0001398344-14-004473on August 27, 2014 pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act. Since no other changes are intended to be made to PEA No. 28 by means of this filing, Part A, Part B and Part C of PEA No. 28 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the Wellington Shields All-Cap Fund, a series of the Trust, is incorporated herein by reference to Part A of PEA No. 28. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the Wellington Shields All-Cap Fund is incorporated herein by reference to Part B of PEA No. 28. PART C – OTHER INFORMATION Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No. 28. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(a) under the Securities Act and has duly caused this Post-Effective Amendment No. 29 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Kansas City, and State of Missouri on this 12th day of November, 2014. CAPITAL MANAGEMENT INVESTMENT TRUST By: /s/ Robert Driessen Robert Driessen, Secretary and Assistant Treasurer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 29 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * November 12, 2014 Lucius E. Burch, Trustee Date * November 12, 2014 Paul J. Camilleri, Trustee, Date * November 12, 2014 Ralph J. Scarpa, President, Date Principal Executive Officer, and Principal Financial Officer * November 12, 2014 David V. Shields, Trustee Date * November 12, 2014 Joseph V. Shields, Trustee and Chairman Date * November 12, 2014 Anthony J. Walton, Trustee Date /s/ Larry E. Beaver, Jr. November 12, 2014 Larry E. Beaver, Jr., Treasurer and Assistant Date Secretary /s/ Robert Driessen November 12, 2014 Robert Driessen, Secretary and Assistant Treasurer *By: /s/ Robert Driessen November 12, 2014 Robert Driessen Date Secretary and Assistant Treasurer Attorney-in-Fact
